DETAILED ACTION
This Office action is in reply to correspondence filed 20 January 2022 in regard to application no. 16/503,799.  No amendment is presented to any claim.  Claims 2-9 and 12 have previously been cancelled.  Claims 1, 10 and 11 are pending and are considered below.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Taking claim 1 as representative, the following claim elements lie entirely within the abstract idea as construed below:

A method of... to allocate investment returns for a multitude of retirement investors with different investment objectives into a single collective investment vehicle that provides decreased investment risk for respective said retirement investors over time, comprising the steps of:
loading an investment allocation plan including a planning algorithm to allocate investment returns... into an allocation service... wherein the investment allocation plan comprises investment allocation data including at least one component for allocating investment returns between accounts having different investment allocations, the investment allocation plan changing allocations using transactions with a multitude of the accounts, the sequence of transactions taking into account effects of earlier 
saving the modified allocations... storing... information concerning all investments in the collective investment vehicle from which assignments of investment returns to the respective retirement investors are allocated;
storing... personal information corresponding to the retirement investors; and
analyze the stored information in order to make investment decisions that reflect an aggregate of the investment objectives of a multitude of retirement investors in the single collective investment vehicle;
assigns, based on the stored information, an investment return to a first of the retirement investors, which assigned return is different from the investment return assigned to at least one other of the retirement investors in the single collective investment vehicle;
effects at least one change in the investment return assigned to the first retirement investor based on the analysis of the stored information, without a direction from the first investor, by transferring returns from other retirement investors to the first retirement investor based on the analysis of interests of all investors in the single investment vehicle;
makes corresponding changes to the investment returns assigned to at least one other retirement investor in the single collective investment vehicle from which a transfer is made while implementing an algorithm to minimize an effect of the assignment on the at least one other retirement investor;
tracks the transfers between investors in the single collective investment vehicle and provides the retirement investors with the ability to access returns from their respective investments in the collective investment vehicle after close of markets,
wherein the investment vehicle is an investment alternative in a 401(k) plan, and
further comprising a step of reallocating funds within the collective investment vehicle, comprising the steps of: providing... enrollment of at least one of the retirement investors in a retirement plan, and storing personal information corresponding to the at least one retirement investor... deducting funds... from the pay of the at least one enrolled retirement investor for contribution to the 401(k) plan, and investing those deducted funds contributed to the 401 (k) plan in the collective investment vehicle... 
reallocate the investment returns within the at least one... enrolled retirement investor's investment vehicle in response to a change of age of the at least one enrolled retirement investor; and providing the at least one enrolled retirement investor a choice to opt out of... reallocation of returns within the collective investment vehicle in response to a change of age of the at least one... enrolled retirement investor.

All of this lies within the enumerated abstract idea of “commercial or legal interactions”, one of the “[c]ertain methods of organizing human activity” deemed abstract in the below-referenced Guidance; further, but for the inclusion of a generic 
This judicial exception is not integrated into a practical application because aside from the generic computer performing the steps in no particular manner, all that is done is what has been set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).  As the claims only manipulate data relating to an investor, investment returns and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because such manipulation as is claimed is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying “using at least one computer to” perform the steps “automatically” is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, 

using at least one computer and software executed by the at least one computer... from a computerized database... executed at a server of an investment return allocation system by creating an in-memory object residing in a memory of the planning service executed at the server...
within the computerized database...
in the computerized database...
in the computerized database...
using the at least one computer to...
wherein the at least one computer...
wherein the at least one computer automatically...
wherein the at least one computer automatically...
wherein the at least one computer... automatic...
in a computerized database...
automatically... automatically... automatically...
using the at least one computer to automatically...
automatically... automatically... automatically... automatic... automatically...

Computers only operate on “in-memory” objects; that is all they can operate on.  There is nothing in any of this that goes beyond a generic computer and generic computer components, and anything done by a computer is to some extent automatic.  These elements are recited at a high degree of generality and, as explained previously, the specification does not limit the computer to even a particular type of computer.
The computer only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.  In regard to the applicant’s affidavit, the Examiner reiterates that the argument in regard to “large amounts of data” is not commensurate with the scope of the claims.  Claim 1 does not require managing information regarding more than two or three accounts nor historical records amounting to more than a few records.  “Multitudes” does not require a massive amount of data; the dictionary definition of “multitude” is simply “a large number”, but financial advisers, bank clerks, store clerks, etc. certainly managed large numbers of accounts and transactions before there was any such thing as a computer.  Further, the originally filed application does not say anything at all about “multitudes”, so the Examiner could have given that limitation a rejection under 112(a) as impermissible new matter as well as a rejection under 112(b) .
The applicant does not contest the Examiner’s assertion that human financial managers were doing portfolio management before computers, but only that the portfolio management did not involve “reallocating investments based on aggregated account data”. Even if so, reallocating investments is within the abstract idea – what does a financial manager do to earn her keep if not reallocating investments – and “aggregated” just means “in total”; it would be hard to imagine any financial manager doing any sort of reallocation whatever without looking at bottom-line data.  Anyhow, such things are simply business practices which in no way require any sort of computer.
Touching once more on the idea of massive amounts of data, which again is not required by any claim, courts have consistently held that the fact that computers can handle large number of records is within the capabilities of a generic computer and is not typically the result of claim language in a claim directed to a business application; that is true here, where the applicant cannot (or at least does not) point to any claimed feature that would allow his computer to handle more data than a generic computer.
The reference to the Michael Lewis article (incidentally, he is an excellent writer), just like the multitude-of-data language, again has nothing whatever to do with the actual claims.
The “significantly more” test refers to the “additional elements” of a claim, that is, the non-abstract claim elements.  The applicant’s footnote refers to “comparing using court cases”, but that is not what the applicant is actually doing; the applicant is using decisions of the PTAB which, like Federal Circuit decisions deemed (by the Federal 
The applicant has not pointed out before, and does not point out in these arguments, any non-abstract claim element which he supposes to amount to significantly more than generic computer implementation of abstraction.  He then makes a conclusory argument that only a computer can effect a change “which involves aggregated past investment return data from multitudes of accounts”, but those are abstract steps.  The Examiner disagrees that a person with a pen and paper could not do such things, but that disagreement is barely relevant; the point is that “significantly more” refers only to the non-abstract elements, considered individually and as an ordered combination.
The applicant makes another conclusory statement that the “purpose of Prong 2 is to evaluate claims that recite non-routine method steps that can be implemented by generic computer components”.  Even if so, the applicant does not make any argument as to any of the enumerated (MPEP § 2106.05(a)-(c),(e)) indications that a claim element, or combination of elements, may integrate the abstract idea into a practical application.  “Practical application” here is a term of art.  So looking at the MPEP, the applicant does not explain how the claims improve the functioning of a computer, invoke a particular machine, transform matter or go beyond generally linking the abstract idea to a particular technological environment, and the Examiner finds none.
Storing data is routine, as the applicant concedes.  He then argues that storing aggregated investment data for a particular purpose is not routine.  However, as the Examiner has said previously and above, the type of information being manipulated 
The lengthy repetition of the abstract steps and arguments as to their purported difficulty if subject to a mental or manual attack does not change the fact that the computer elements recited in the claims are entirely routine and conventional, and routine and conventional computer components amounting to a generic computer typically do not make a difference in the § 101 analysis.
Whether or not this invention produces a “fundamental change in the way that retirement funds are managed” is immaterial; such a change would be an improvement to the abstract idea itself and not to a computer or other technology.  The computer of Alice was also claiming a computer that was specifically programmed to carry out its tasks without human intervention; the Supreme Court held that to be insufficient.
The “evidence” of an element being well-understood, routine and conventional can only apply to the non-abstract elements.  Referring to MPEP § 2106.05(d), a “consideration when determining whether a claim recites significantly more” is “whether the additional elements are well-understood, routine, conventional activities previously known in the industry”.  The applicant characterizes this as “completely illogical”, but in that case his argument is against the MPEP (which is, itself, based on a synthesis of the relevant case law) and not the Examiner, who is obliged to follow the manual.  As such, the lengthy argument as to what the Examiner ought to have done is moot; the applicant points out no additional element which he believes to be beyond the well-understood, routine and conventional such that the Examiner ought to have evidenced otherwise.
The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694